Citation Nr: 9923073	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-03 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
excision of multiple recurrent sebaceous cysts of the neck, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
a bilateral hearing loss.

3.  Entitlement to an effective date prior to April 1, 1985, 
for a 10 percent evaluation for residuals of excision of 
multiple recurrent sebaceous cysts of the neck.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This appeal arises from February 1996 and May 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The issue of entitlement to an effective date prior to April 
1, 1985 for a 10 percent evaluation for residuals of excision 
of multiple recurrent sebaceous cysts of the neck, will be 
addressed in the REMAND portion of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's residuals of excision of multiple recurrent 
sebaceous cysts of the neck is manifested by severely 
disfiguring scars, but not complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.

3.  The veteran is currently shown to manifest Level II 
hearing in his right ear, and Level IV hearing in his left 
ear.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for residuals of 
excision of multiple recurrent sebaceous cysts of the neck 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7800 (1998).

2.  The schedular criteria for a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.1-4.14, 4.85-
4.87, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds the veteran's increased evaluation 
claims well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented 
claims which are not inherently implausible, inasmuch as a 
mere allegation that a service-connected disability has 
increased in severity is sufficient to establish an increased 
rating claim as well grounded.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 623 (1992).  Further, after examining the record, the 
Board is satisfied that all relevant facts have been properly 
developed in regard to his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record that would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.  Although the history of a 
disability must be considered, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Documents created in 
proximity to the recent claim are the most probative in 
determining the current extent of impairment.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

I.  Recurrent Sebaceous Cysts of the Neck

A June 1987 VA examination report indicates the veteran 
reported the removal of multiple sebaceous cysts, mostly on 
the anterior neck, but also one on the left side of the neck, 
posteriorly.  A physical examination found evidence of 
numerous excisions of sebaceous cysts, and the veteran 
reported 6 or 7.  Scarring was noted, mainly in the form of a 
transverse scar across the neck just above the top of the 
larynx, with considerable fibrosis.  The examiner indicated 
this was evidently a form of cystic acne.  There was also a 
slightly widened and thickened scar on the left side of the 
neck, posteriorly, and also a small sebaceous cyst in the 
area.  The examiner indicated the scars were noticeable.  The 
diagnosis was residuals of excision of multiple sebaceous 
cysts of the neck.

A November 1987 VA examination report contained an assessment 
of sebaceous neck cyst/cystic acne - no treatment necessary.

A December 1997 VA examination report indicates the veteran 
reported the removal of one cyst from his left anterior neck 
during his active duty military service, and approximately 14 
since that time.  The latter cysts were on the anterior, left 
lateral, and right posterior neck.  He reported no current 
treatment for sebaceous cysts.  He reported trouble shaving 
due to the scars, is embarrassed by them, and indicated other 
people brought attention to them.  No active sebaceous cyst 
disease process was found upon examination at that time.  
Although numerous scars were noted on the neck, no 
ulcerations, exfoliation, or crusting was noted.  No 
associated systemic or nervous manifestations were noted.  
Upon evaluation of the scars no subcutaneous tissue loss was 
found, and the scars were not affixed to any underlying 
areas.  One scar was found to have small dog-eared areas on 
the ends from numerous sebaceous cyst removals, but no color 
change was found between the scar tissue and the surrounding 
neck tissue.  The assessments were: (1) large scar, combined 
10.7 centimeters, anterior neck, from multiple sebaceous cyst 
removals; (2) no active sebaceous cysts seen at this time; 
(3) difficulty shaving, secondary to scar, anterior neck.  

A February 1998 VA examination report contained only 
photographs of the veteran's neck, being a full-frontal view 
and a left side view.

During a July 1998 VA examination the veteran reported the 
same history as noted above, and that the last cyst was 
removed in 1975.  He also reported that all pathology 
diagnoses of the cysts diagnosed them as benign cystic 
formations.  He reported that "periodically" when shaving 
he suffers cuts and scrapes in the scar area, which, "at 
times" may become infected.  He also reported the scars 
required lotion to maintain suppleness and to prevent 
itching.  Upon physical examination no open lesions or 
ulcerations were found, nor any inflammation or infection.  A 
5 centimeter scar of the left posterior neck was found; two 
scars on the anterior neck were found just below the chin, 
one measuring 9 centimeters and one 7 centimeters.  
Significant tissue adherence was found, and the scar tissue 
was rough.  Moderate underlying tissue loss causing a 
depression was noted, especially with the anterior neck 
scars.  The examiner rated the disfigurement as marked at 
that time.  Photographs were taken and accompany the report.  
The diagnosis was two anterior neck scars, considered to be 
markedly disfiguring, secondary to removal of multiple benign 
cysts, with the last excision occurring in 1975.  An 
additional scar is found on the left posterior neck, which is 
not a disfiguring since it tends to be on the hairline.  

The veteran, in several statements, has indicated his 
contention that the scars are more disfiguring than evaluated 
by VA examiners and rated by the RO.

Initially, the Board notes that while the veteran's 
disability was originally service connected as a recurrent 
sebaceous cyst, left side of neck, the RO has considered the 
cysts since his discharge as part of this disability.  Thus, 
all neck cysts and their scar residuals are part of the 
service-connected disability.  The Board also notes the 
veteran's report of the last active cyst in 1979, that an 
examination report indicates the cysts are acne, and that the 
only current residual, as found upon VA examination, are 
scars from the excisions.  Hence, the Board has characterized 
the issue as residuals of excision of multiple recurrent 
sebaceous cysts of the neck.

The veteran's disability is evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7819 for benign new growths of the 
skin, which in turn is evaluated as scars or disfigurement.  
Scars are rated in accordance with 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.  However, Diagnostic Codes 7801 
and 7802 are not for application in the veteran's case 
because those Codes pertain to burn scars.  In addition, 
Diagnostic Codes 7803 and 7804 are not for application 
because they only provide for a 10 percent evaluation and the 
Board notes that the veteran's scars have not been described 
as poorly nourished, with repeated ulceration, or tender and 
painful on objective demonstration.  Also, since the 
veteran's scars have not been shown to produce any limitation 
of neck function, a higher evaluation under Diagnostic Code 
7805 is not warranted.  As such, Diagnostic Code 7800 which 
evaluates disfiguring scars of the head, face and neck would 
appear to be the most appropriate Code with which to evaluate 
the veteran's disability.

The veteran's disability has been rated as 10 percent 
disabling under Diagnostic Code 7800.  Under Diagnostic Code 
7800, slight disfigurement warrants a noncompensable rating 
for scars of the head, face or neck.  A 10 percent rating is 
assigned for moderate disfiguring scars.  A 30 percent rating 
is warranted for severe disfiguring scars, especially if they 
produce a marked and unsightly deformity of the eyelids, lips 
or auricles.  Complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement is rated 50 percent disabling.

In the present case a review of the medical evidence, being 
the VA examination reports and the attached photos, reveals a 
medical opinion that the scars are markedly disfiguring.  
After reviewing the photographs the Board is of the opinion 
that the marked disfigurement referred to in the examination 
report is more than moderate.  Therefore the Board finds that 
the veteran is entitled to the next higher 30 percent 
evaluation for severely disfiguring scars.  However, it is 
further the Board's opinion that the examination reports and 
photographs do not demonstrate that the veteran's scars do 
not produce complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement.  Consequently, the Board concludes that a 50 
percent evaluation is not warranted. 

In reaching this decision the Board considered the issue of 
whether the veteran's service connected disability, being 
residuals of excision of multiple recurrent sebaceous cysts 
of the neck, or scars, standing alone, presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Fleshman v. Brown, 9 
Vet. App. 406, 412 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, however, no evidence whatsoever has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to the service connected disability, as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

II.  Bilateral Hearing Loss

Initially, the Board notes that by regulatory amendment 
effective June 10, 1999, substantive changes were made to the 
schedular criteria for evaluating the ear, including hearing 
loss, and other sense organ disorders, as set forth in 
38 C.F.R. § 4.85-4.87a.  See 61 Fed. Reg. Vol. 64, No. 90, 
25202-25210 (1999).  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Notes to this amendment, however, indicate that the 
revisions of the sections addressing ear and other sense 
organs are part of the overall revision of the rating 
schedule based on medical advances, etc., rather than 
representing liberalizing interpretations of regulations.  As 
will be noted below, these revisions, even when applied, do 
not affect the evaluation of this veteran's bilateral hearing 
loss, as the amendment notes they are an attempt to assure 
more equitable evaluations in a small number of veterans with 
unusual patterns of hearing impairment.  

A February 1995 VA audio examination report indicates the 
veteran is an experienced hearing aid user, but that his aids 
were not performing satisfactorily, and he needs new ones.  
Upon audiological examination pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
5
50
65
70
48
LEFT
20
45
55
60
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 84 percent in the left ear.  
The examiner noted that no medical follow-up was indicated.  
No evidence of perforated eardrum for either ear was 
indicated by otoimmitance measures.  The summary was 
bilateral mild to severe sensorineural hearing loss, normal 
middle ear function, and good speech discrimination.

During a December 1997 VA audio examination the veteran 
complained of decreased hearing and difficulty understanding 
speech, with the greatest difficulty being while on the 
telephone and watching television.  Upon audiological 
examination pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
60
65
65
42
LEFT
30
55
55
55
49

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 72 percent in the left ear.  
The otoscopic examination was noted to be unremarkable.  
Tympanometry indicated normal middle ear function, and 
ipsilateral acoustic reflex thresholds were present in both 
ears, suggesting normal middle ear function.  Patient 
reliability was considered good.  The summary was mild to 
moderately severe hearing loss above 500 hertz in the left 
ear and mild to moderately severe sensorineural hearing loss 
above 1000 hertz in the right ear.  Word recognition was 
noted to be good in the right ear and fair in the left ear.

A March 1995 VA treatment report indicates the veteran was 
issued bilateral hearing aids.  There is no evidence of 
record his hearing was tested after that time.

There is no evidence of record the veteran has a language 
problem, inconsistent speech discrimination scores, etc., or 
that the provisions of 38 C.F.R. § 4.86 are applicable.  See 
38 C.F.R. § 4.85 (1999).

In evaluating service connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometry evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 hertz.  To evaluate the degree of 
disability from hearing loss, the revised rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  See 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Codes 6100 to 6110 (1998).  

In the present case, when the audiometry findings for the 
December 1997 examination, which indicate that the veteran's 
hearing acuity was more severe than the February 1995 
examination, are applied to Table VI of 38 C.F.R. § 4.85, 
they result in a numeric designation of Level II for the 
right ear and Level IV for the left ear.  Applying those 
numeric designations to Table VII results in a noncompensable 
evaluation, under Diagnostic Code 6100, for the veteran's 
bilateral hearing loss.  38 C.F.R. §4.85, Table VI, VII, 
Diagnostic Code 6100.  Accordingly, the Board concludes that 
the preponderance of the evidence is against a compensable 
evaluation for the veteran's bilateral hearing loss.

Again, in reaching this decision the Board considered the 
issue of whether the veteran's service connected disability, 
standing alone, presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); 
Fleshman v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Significantly, however, no evidence whatsoever 
has been presented showing factors such as a marked 
interference with employment or frequent periods of 
hospitalization, due solely to the service connected 
disability, as to render impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  

C.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Subject to the provisions governing the award of monetary 
benefits, a 30 percent evaluation for recurrent sebaceous 
cysts of the neck is granted.

An increased (compensable) evaluation for a bilateral hearing 
loss is denied.


REMAND

A May 1997 RO decision increased the evaluation for the 
veteran's service-connected residuals of excision of multiple 
recurrent sebaceous cysts of the neck to 10 percent 
disabling, effective April 1, 1985, the date of the veteran's 
original increased evaluation claim.  The veteran was 
informed of that decision, and of his appellate rights, on 
May 19, 1997.  The veteran filed a Notice of Disagreement 
(NOD) in July 1997 to the assigned evaluation.  The veteran 
also filed a statement in October 1997 that was accepted by 
the RO as a Substantive Appeal of the issue of the assigned 
evaluation.  That statement also indicated the veteran 
disagreed with the assigned April 1, 1985 effective date.  
Thus, this constituted a NOD as to that issue.  A NOD is 
defined by regulation as "[a] written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the [RO] and a desire to contest the 
result"; it "must be in terms which can be reasonably 
construed as [expressing] disagreement with that 
determination and a desire for appellate review.  See 
38 C.F.R. § 10.201; Fenderson v. West, 12 Vet. App. 119, 128 
(1999).  A VA Form 9 may, under appropriate circumstances, be 
accepted as a NOD.  Fenderson, at 128.

A Statement of the Case (SOC) was issued on August 25, 1998 
in connection with the veteran's claim for an earlier 
effective date.  A letter from the RO which accompanied the 
SOC informed the veteran he had 60 days from the date of that 
letter, or the remainder, if any, of the one year period from 
the date of the letter notifying him of the May 1997 RO 
decision (May 19, 1997), to file an appeal as to this issue.  
The letter also indicated a VA Form 9 was attached to perfect 
his appeal, and informed the veteran that if he required more 
time to file his Substantive Appeal, he should so notify the 
RO prior the expiration of the appeal period.  The veteran 
filed the VA Form 9 in November 1998.  There is no evidence 
in the claims file of a request for an extension of time to 
file a Substantive Appeal.  Thus, it appears the Substantive 
Appeal for the veteran's claim for an earlier effective date 
was filed after the expiration of both the 60 day and one 
year periods of time.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.202, 20.302(b).

The Court, however, in Marsh v. West, 11 Vet. App. 468 
(1998), held that, in regard to an NOD, the "determination 
of the timeliness of an NOD is an appealable issue, as to 
which a claimant is entitled to file an NOD and as to which 
he or she must then receive an SOC.  See 38 C.F.R. § 
20.101(c) (1997) ('all claimants have the right to appeal a 
determination made by the agency of original jurisdiction 
that the Board does not have jurisdictional authority to 
review a particular issue'); 38 C.F.R. § 19.34 (1997) 
('whether a[n NOD] . . . has been filed on time is an 
appealable issue');  see also 38 U.S.C. § 7104(a) (all 
questions in a matter . . . subject to a decision by the 
Secretary shall be subject to one review on appeal to the . . 
. Board"), 7105(b)(1).

Certain procedural rights govern a person's pursuit of VA 
benefits.  He or she has the right to file a claim and to 
receive a decision on that claim; to identify for appeal an 
issue or issues that he or she believes were wrongly decided 
and to express disagreement; to receive an SOC, perfect the 
appeal, and submit argument on behalf of a position; and to 
receive a hearing.  See 38 U.S.C. 7107(a), (d); 38 C.F.R. 
§§ 3.103, 19.29, 20.201, 20.202, 20.700 (1997); Austin v. 
Brown, 6 Vet. App. 547, 551-52 (1994), Thurber v. Brown, 
5Vet. App. 119, 122-23 (1993), Hamilton v. Brown, 4 Vet. 
App. 528, 544 (1993), Bernard v. Brown, 4 Vet. App. 382, 390-
91 (1993).

In Bernard, the Court held:

When, as here, the Board addresses in its 
decision a question that had not been 
addressed by the RO, it must consider 
whether the claimant has been given 
adequate notice of the need to submit 
evidence or argument on that question and 
an opportunity to submit such evidence 
and argument and to address that question 
at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.

Bernard, 4 Vet. App. at 394.  The Board's error in Bernard 
was procedural; it had failed to provide the claimant with 
the procedural rights that govern the VA decisionmaking 
process.  In Sutton v. Brown, the Court concluded that 
Bernard required the Board either "to ask the veteran if he 
objected to Board adjudication in the first instance" of a 
particular question or to include in its statement of reasons 
or bases under 38 U.S.C. § 7104 (d)(1) an explanation as to 
why there was no prejudice.  Sutton, 9Vet. App. 553, 564-70 
(1996).  See also 38 C.F.R. § 19.29, (b), (c) (SOC "must be 
complete enough to allow the appellant to present written 
and/or oral argument before the Board" and must contain, 
inter alia, a "summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination . . . 
on each issue")."  Marsh, at 470-71.

Consequently, the same rationale applies to the determination 
of the timeliness of a Substantive Appeal.  Applying that 
rationale, the Board finds the RO has failed to provide the 
veteran with the procedural rights, i.e., an adjudication of 
the issue of the timeliness of his Substantive Appeal, with 
the right to file an NOD as to any unfavorable decision, that 
govern the VA decisionmaking process.  The issue of the 
timeliness of the veteran's Substantive Appeal, therefore, 
must be remanded for adjudication.  When, during the course 
of review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  See 
38 C.F.R. § 19.9.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to accord due process 
of law, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
issue is REMANDED to the RO for the following action:

The RO should address the intertwined 
issue of whether the veteran has 
submitted a timely Substantive Appeal to 
the May 1997 rating decision which 
assigned an effective date of April 1, 
1985 for a 10 percent evaluation for 
recurrent sebaceous cysts. If the 
decision is adverse to the veteran, he 
and his representative should be notified 
of the decision in a Supplemental 
Statement of the Case, and the appeal 
should be returned to the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the appellant until he is notified.



______________________________
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

